Citation Nr: 0205165	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-09 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from July 1955 to July 1961.

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.

In August 2000, the Board issued a decision on this claim 
that denied entitlement to nonservice-connected pension 
benefits.  The veteran appealed the Board's August 2000 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which issued an Order dated in September 2001 
that vacated the Board's August 2000 decision.

Evidence pertinent to the issue on appeal was received by VA 
in June 2000 and April 2002.  The veteran has waived initial 
RO consideration of this evidence.


FINDINGS OF FACT

1.  The veteran served in the United States Navy from July 
1955 to July 1961.

2.  The U. S. Army Reserve Personnel Center has certified 
that the veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

3.  The veteran did not serve in the active military, naval, 
or air service during a period of war.

CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.2, 3.14(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in the September 2001 Order, the Court 
vacated the Board's August 2000 decision in order to provide 
the Board "with an opportunity to readjudicate the veteran's 
claim" in accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  In view of the Court's order, the Board 
will first consider the veteran's claim in light of the VCAA.

The VCAA became law in November 2000 and provides, among 
other things, that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  VA has a duty under the VCAA to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim.  The Board finds that the November 1998 
decision and February 1999 Statement of the Case provided to 
the veteran specifically satisfy the requirement of 38 
U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran of the applicable laws and regulations, 
and also describe the evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any evidence that has 
not been obtained that might aid his claim or might be 
pertinent to the bases of the denial of his claim.  The 
veteran's DD 214 has been obtained, and the Board finds that 
VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

The Board finds that although the VCAA was enacted during the 
pendency of this appeal and therefore was not explicitly 
considered by the RO, there is no prejudice in proceeding 
with this appeal, as the requirements under the new laws and 
regulations have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of the reasons and bases as to why there is no 
prejudice to the appellant).  Accordingly, the Board 
concludes that the appeal is ready for disposition.

The veteran seeks entitlement to nonservice-connected pension 
benefits.  Under the provisions governing basic service 
eligibility, pension is payable to a veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war; during a period of war and was 
discharged or released for a service-connected disability; 
for a period of 90 consecutive days or more and such period 
began or ended during a period of war; or for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j).

Under the provisions of 38 C.F.R. § 3.2, the period from 
December 7, 1941 to December 31, 1946 (or to July 26, 1947 if 
in service on December 31, 1946) is recognized as World War 
II service.  The law recognizes as wartime service June 27, 
1950 to January 31, 1955.

The veteran's DD 214 reflects a period of service in the 
United States Navy from July 1955 to July 1961.  As such, the 
veteran's military service did not occur during any specified 
period of war as set forth in 38 C.F.R. § 3.2.  Accordingly, 
the veteran did not serve in the active military, naval, or 
air service during a period of war, and is not eligible to 
receive pension benefits under the provisions of 38 U.S.C.A. 
§ 1521.

The veteran has indicated that he served during World War II 
as a guerrilla.  To support his allegation, the veteran has 
submitted documentation from the Armed Forces of the 
Philippines purporting to reflect service (as a guerilla) 
from January 1943 to March 1946.  However, in March 1996 the 
RO received certification from the U. S. Army Reserve 
Personnel Center indicating that the veteran had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  The Board observes that the largest 
obstacle confronting the veteran in this case is the fact 
that his DD 214 reflects service only from July 1955 to July 
1961.  Under VA regulations, determinations by the service 
department as to the veteran's honorable service will be 
binding on the VA.  38 C.F.R. § 3.14(d).  See also Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces).

In cases such as this, where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  In view of the fact that the veteran had no wartime 
service, there is no basis in law on which to grant 
entitlement to pension benefits under the provisions of 38 
U.S.C.A. § 1521, and the appeal must be denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

